Citation Nr: 9900298	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  93-14 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the rating decision of December 1974 denying service 
connection for a back condition was clearly and unmistakably 
erroneous.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant (the veteran) had active service from July 1967 
to July 1970. This matter was before the Board of Veterans' 
Appeals (Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which found that a December 1974 rating decision denying 
service connection for a back condition was not clearly and 
unmistakably erroneous.  The Board previously denied this 
claim by means of a June 1997 decision.  The claim is now 
before the Board pursuant to an August 1998 joint motion and 
order for a partial remand.  Prior to this decision, 
jurisdiction of the claim passed to the Waco RO.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he sustained injuries 
in service which aggravated his back disorder.  He claims 
that the RO failed to consider the presumption of soundness 
and aggravation as required by law and that this constitutes 
clear and unmistakable error.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the rating decision of 
December 1974 denying service connection for a back condition 
was not clearly and unmistakably erroneous.




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellants claim has been developed.

2.  The December 1974 rating decision, which was final, and 
which denied service connection for a back condition, 
represented a reasonable application of the facts to the laws 
and did not involve clear and unmistakable error.


CONCLUSION OF LAW

The December 1974 rating decision was final and was not 
clearly and unmistakably erroneous in denying service 
connection for a back condition.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.105(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish a valid claim of clear and unmistakable error 
(CUE), a claimant must show that either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied.  See Luallen v. Brown, 8 Vet.App. 
92, 94 (1995).  There must be the kind of error . . . that 
if true, would be CUE on its face.  Luallen at 95, (quoting 
Fugo v. Brown, 6 Vet.App. 40, 44 (1993)).

The Board notes that during a personal hearing held in June 
1996, the veteran stated that in January 1969, while riding 
in a jeep, he received a rough jolt and that this aggravated 
his back disorder.  He also stated that he was required to 
lift and carry others on his shoulders and that he had had 
problems ever since that time.  He claimed that he went from 
no back problems prior to service to being placed on a 



permanent profile, and that this signified a worsening of his 
back.  The hearing officer rephrased the veterans 
contentions as follows:

Its the Code of Federal Regulations, 38 
CFR.  And basically, let the record show 
that the veteran has indicated the area 
pertaining to the presumption of 
soundness at entry into the military 
service.  Basically, his contention is 
that the service medical records do show 
that he was found fit for entry into the 
military service and that there was no 
chronic back condition noted at entry and 
therefore, he feels that that presumption 
of soundness should be applied in his 
case and that aggravation should have 
been granted, service connection for his 
condition should have been granted based 
on aggravation and that there is a clear 
and unmistakable error on the rating 
decision on December 30, 1974, in not 
doing that.

(See transcript p.4).  In a statement dated in October 1998, 
the veterans attorney argued that the December 1974 rating 
action contained CUE because the presumption of aggravation 
was not applied.  The attorney also indicated that the RO 
committed error when it failed to make a specific finding 
that any increase was due to the natural progression of the 
disease, as required by the regulation.  Rather, it applied 
the wrong criteria by requiring that the back disability be 
increased more than the ordinary course of disease in 
service.'   The Board finds that error as to the 
application of statutory or regulatory provisions has been 
alleged with sufficient specificity; therefore, the Board 
concludes that a valid CUE claim has been stated.  The Board 
must next determine whether the December 1974 RO decision 
contained CUE. 

The evidence before the RO in 1974 included the veterans 
service medical records.  These records include an enlistment 
examination, dated in May 1967, which indicates, in relevant 
part, that he reported that he sustained a lumbo-sacral 
strain at the age of 15.  He indicated that he was treated 
for this for 3 days and that he did 


not have any residuals after that.  He reported that he had 
no problems to date.  Examination of the spine was 
normal.

In July 1967, the veteran was seen on several occasions with 
complaints of back pain.  It was reported that he had a 
backache from an old injury, and that he had pain mainly with 
running and prolonged standing.  X-rays taken in July 1967 
showed a break in the pars interarticularis of the L4 
vertebral body on the left and spondylolysis involving L3 and 
L4.  Scoliosis was also shown.  There was no significant 
spondylolisthesis.  It was determined that he had vertebral 
back pain, not muscular.  He continued to have back trouble 
in August 1967.

In August 1968, the veteran reported that he bent over and 
picked up a heavy pot and had complaints of back pain.  He 
had decreased range of motion.  In September 1968, he was 
seen for chronic low back pain.  It was reported that x-rays 
in 1967 showed spondylolysis and that he continued to have 
difficulty with back pain radiating down the right leg.  

An orthopedic evaluation report, dated in September 1968, 
indicates that the veteran reported chronic low back pain 
since 1961.  It was noted that he worked as a mechanic and 
that he reported that his pain had increased and was 
radiating down the right leg.  An x-ray report dated in 
September 1968 showed no bony abnormality.  His diagnosis was 
spondylolysis of L3 and L4.  He was placed on a temporary 
profile at that time.  In October 1968, he was still having 
back pain.  He was then placed on a permanent profile due to 
bone defects in the lumbar spine.  His profile included no 
combat and recommendation of MOS [military occupational 
specialty] change.

In December 1968, the veteran was seen for persist [sic.] 
back stress which antagonizes his chronic back problem 
involving congenital absence of spinous process.  In 
January 1969, he complained of pain down the right leg after 
a rough jolt in a jeep.  He had mild back pain.  The 
impression was lumbar strain.  He was also seen in February 
1969 for complaints of persistent back pain.  



In June 1969, the veteran was referred to neurosurgery for 
evaluation for herniated nucleus pulposus.  It was noted that 
he had an accident in 1961 involving the lumbar vertebra, 
that he had had recurrent low back pain, and that he now had 
radiation of pain to the thigh.  The neurosurgery evaluation 
report noted that he had had pain on and off since 1961, and 
that his pain became worse 2 years earlier, during basic 
training.  His diagnosis was chronic lumbosacral strain and 
he was fitted for a brace.  

An annual examination, dated in December 1969, indicates that 
the veteran had 20 percent lost back motion, that the pain 
localized laterally, that there was nothing ptusic 
[sic.], and that there was no radiation or sciatic femoral 
tenderness.  The examination report also indicated that he 
had a permanent profile due to bony defect at spine.  On his 
report of medical history which accompanied the medical 
examination report, he reported that he had recurrent back 
pain, and that he had been previously rejected for military 
service (the Marines and the Army) due to a back injury.  The 
physician reported a long history of continuous chronic back 
pain, onset in 1961, x-ray evidence of spondylolysis at L3 
and L4,  with chronic lumbosacral muscle strain.  

A clinical record cover sheet indicates that the veteran was 
admitted for quarters or dispensary on January 29, 1970, 
and remained there for 4 days, until February 2, 1970.  His 
diagnosis was spondylolisthesis.  However, an x-ray report 
with a date of request of January 29, 1970, indicates no 
evidence of spondylolisthesis. 

The veterans separation examination, dated in July 1970, 
indicates that he had full range of motion of the back and 
that there was no tenderness.  His report of medical history 
noted that he had chronic recurrent low backaches since 1961, 
which had increased since basic training. 



Post-service evidence before the RO in 1974 included a 
medical statement from a physician, dated in June 1974, which 
indicates that the veteran had complaints of low back pain 
radiating into the legs.  It was noted that he reported that 
he first had trouble with his lower back when he was in high 
school.  This, however, did not last very long, and he was 
more or less free from symptoms.  He began to have trouble in 
his lower back while in the Army.  The physician indicated 
that from the veterans description of inservice x-rays, he 
probably ha[d] a spondylolysis with possibly a 
spondylolisthrsis [sic.].  The diagnosis was low back pain 
syndrome and possible spondylolysis.

Also before the RO in 1974 was a report of a VA general 
medical examination, dated in November 1974, which indicates 
that the veteran reported that he injured his back at the age 
of 12 years, and that he re-injured it in Vietnam in 1969.  
He was referred for an orthopedic evaluation.  Report of his 
orthopedic evaluation indicates that he had a long history (7 
to 10 years) of low back pain radiating into either thigh.  
There was no sciatic component.  His pain was aggravated by 
activity and decreased with rest.  It was noted that he was 
diagnosed with spondylolysis in service.  X-rays showed no 
evidence of spondylolysis or spondylolisthesis.  X-rays 
showed disc space narrowing at L5-S1.  The impression was 
degenerative disc disease at L5-S1 and [n]o 
spondylolysis.

In December 1974, the RO denied the veterans claim for 
service connection for a back disorder.  The RO stated that 
[i]n the absence of trauma to low back in service, 
spondylolysis is not shown to have progressed more than the 
ordinary course of disease in service and SC [service 
connection] by [i]ncurrence or aggravation is not 
established.

Under 38 C.F.R. § 3.105(a), previous determinations which are 
final and binding will be accepted as correct in the absence 
of CUE.  The United States Court of Veterans Appeals (Court) 
has propounded the following three-pronged test to determine 
whether CUE is present in a prior determination:  (1) 
[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied, 


(2) the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made, and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet.App. 242, 245 (1994), (quoting Russell 
v. Principi, 3 Vet.App. 310, 313-14 (1992) (en banc)).

The Court has indicated, further, that the undebatable error 
contemplated is such that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed.  Marlow v. Brown, 5 Vet.App. 146, 149 (1993).  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Fugo 
v. Brown, 6 Vet.App. 40, 43 (1993).  Errors that would not 
have changed the outcome are harmless; by definition, such 
errors do not give rise to the need for revising the previous 
decision.  Russell at 313 (1992).  The error must be the 
type of error that, had it not been made, would have 
manifestly changed the outcome at the time that it was made.  
Allin v. Brown, 6 Vet.App. 207, 210 (1994).

Under the laws applicable in December 1974, service 
connection is granted for a disability when the facts, shown 
by evidence, establish that the particular disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 310 (1970); 
38 C.F.R. § 3.303 (1974).  A veteran will be considered to 
have been in sound condition when examined and accepted into 
service, except as to defects or disorders noted at entrance, 
or when clear and unmistakable evidence demonstrates that the 
disorder existed prior to service.  38 U.S.C.A. § 311 (1970); 
38 C.F.R. § 3.304 (1974).  A pre-existing injury or disease 
is considered to have been aggravated by military service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase is due 
to the natural progress of the disease.  38 U.S.C.A. § 353 
(1970); 38 C.F.R. § 3.306 (1974).  In the case of a veteran 
who served during a period of war, in order to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service, there must 
be clear and unmistakable evidence (obvious or manifest).  
38 U.S.C.A. § 3.311 (1970); 


38 C.F.R. § 3.306 (1974).  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306 (1974).

The Board initially notes that the veteran had service in the 
Republic of Vietnam; however, the evidence does not indicate, 
and it has not been asserted, that he was in combat and that 
any back injury or disorder was sustained or aggravated in 
combat.  Thus, the provisions of 38 U.S.C.A. § 354 (1970) are 
not for application.  

Having considered the evidence and the relevant laws, the 
Board finds that the December 1974 rating action did not 
contain CUE.  It is clear from the record that the veteran 
had a pre-existing back disorder manifested by chronic low 
back pain upon entrance into service.  As previously 
mentioned, his enlistment examination documents that he had 
had lumbosacral strain prior to service.  While it was noted 
at that time that he had had no residuals from the prior 
lumbosacral strain, subsequent service medical records 
indicate otherwise. 

In particular, the Board notes that immediately upon entrance 
into service, he was seen for complaints of backache which 
were from an old injury.  In addition, the Board notes that 
service medical records indicate that he reported that he had 
had chronic back pain since 1961.  Further, the veteran 
himself reported, during an annual examination in 1969, that 
he was previously denied entrance into the military (Army and 
Marines) due to his back injury.  Thus, it is clear from the 
evidence of record in 1974 that he had a pre-existing back 
disorder.  Because the service medical records consistently 
refer to history of low back pain prior to service, the ROs 
determination that a back disorder pre-existed service can be 
seen to represent application of the correct facts to the 
law.  That is, the existing evidence provided support for the 
determination that there existed clear and unmistakable 
evidence to rebut the presumption of soundness on induction.

It has been asserted that the ROs 1974 decision did not 
apply the presumption of soundness.  The Board concedes that 
the RO decision did not make specific reference to such 
presumption.  Even so, the Board does not find error because 
the RO appears to have implicitly indicated that the 
presumption was rebutted by virtue 


of the fact that the claim was considered on the basis of 
aggravation.  And, as the Board has concluded, that the 
veteran had pre-existing back disorder represented a 
reasonable interpretation of the evidence then of record.  

The Board notes the assertions that the wrong standard was 
used in determining whether spondylolysis was aggravated in 
service.  While the RO did not use the specific terminology 
in the regulation (natural progress of the condition), it is 
reasonable to conclude that the statement more than the 
ordinary course of disease has, in essence, the same 
meaning as that which is required by the regulation; that is, 
the Board finds that it can be reasonably said that ordinary 
course of a disease and natural progression of a disease are 
one and the same.  Thus, the RO had weighed the evidence, 
concluding that any increase in severity was due to the 
natural progress of the pre-existing disorder.  

The veteran has argued that the RO failed to apply the 
presumption of aggravation in the 1974 decision.  As 
mentioned previously, that rating action indicates that 
service connection was denied in part because spondylolysis 
was not shown to have progressed more than the ordinary 
course of disease.  The Board finds that this statement, in 
and of itself, makes it clear that the presumption of 
aggravation was considered.  In the framework of 38 C.F.R. 
§ 3.306 (b), evidence that any increase in severity in 
service is due to natural progress is just the sort of 
evidence that is required, and is deemed sufficient, to rebut 
the presumption of aggravation.  In this case, the RO had 
weighed the evidence and had then concluded that increased 
severity in service represented natural progress of the 
preexisting back disorder.  According to the regulation, 
evidence of this nature, when considered with medical facts 
and principles, rebuts the presumption of aggravation.  Thus, 
the Board finds that the allegation that the presumption of 
aggravation was not applied is without basis.



On the question of whether the pre-existing back disorder was 
aggravated in service, the Board notes that the evidence of 
record in 1974 included various service medical records that 
stated that the veterans backaches had worsened since 
service.  However, this evidence, in and of itself, is not 
sufficient to establish aggravation.  While the veteran had 
repeat treatment for backache, and was placed on permanent 
profile for same, flare-ups in service do not necessarily 
establish aggravation of the underlying condition.  See Hunt 
v. Derwinski, 1 Vet.App. 292 (1991).  

According to the service medical records, a number of 
diagnoses were considered as the cause of the veterans 
recurrent back-ache.  These included herniated nucleus 
pulposus, lumbosacral strain, spondylolisthesis and 
spondylosis.  In the end, it apparently was decided that the 
principal cause of the symptoms was likely spondylolysis.  
However, when the veteran underwent VA examination about four 
years after service, the examination showed only the 
existence of degenerative disc disease.  The degenerative 
disc disease, it must be emphasized, was not shown in 
service, and was not linked by medical opinion to service or 
to any incident of service.  The VA examination failed to 
show the existence of any of the disorders that were 
considered likely candidates for the cause of the veterans 
in-service backache, and, therefore, failed to establish 
aggravation any disease entity suspected as the cause of the 
in-service back problems.  Accordingly, support for the 
conclusion that there was no aggravation is found in the 
evidence than of record.

The Board does note the existence of a private medical report 
in 1974, which referred to possible spondylolysis, but this 
report, which is not based on the physicians own review of 
the X-ray evidence, is arguably less probative than the VA 
examination report, and reliance on the one over the other 
appears a proper exercise of rating judgment.  And, in any 
event, the private medical report does not reflect increase 
in severity of any underlying back disorder in service.  

When all the evidence of record in 1974 pertaining to 
manifestations of the back disability prior to, during and 
subsequent to service is considered, the fact remains that 
the initial VA examination showed a lack significant back 
pathology related to service.  This being so, the denial of 
service connection on the basis of aggravation, 



or, for that matter, on the basis of incurrence, cannot be 
said to have involved undebatable error.

The Board finds that the decision of the RO denying service 
connection for the back disorder represented proper 
application of the facts to the law.  The allegation of 
failure to follow applicable regulations is not supported by 
close review of the record, and, further, it is neither 
claimed, nor shown, that the alleged failure to follow 
applicable regulation changed the outcome. 


ORDER

There was no CUE in the rating decision of December 1974 
which denied service connection for a back condition.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



  A handwritten copy of the report of medical history indicates spondylolosis [sic.] L-3,4 [with] chronic L-S 
[lumbosacral] muscle strain.  A typewritten copy of the report of medical history states that he had 
spondylolosis [sic.] C-3,4 with chronic L-S muscle strain.  It appears that the typewritten version 
erroneously indicated that the spondylolysis was at the cervical rather than the lumbar spine.  


2

